Citation Nr: 1545254	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic rhinitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from November 1975 to November 1999.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The July 2009 rating decision also granted service connection for bilateral pterygium, status-post excisions, and assigned a noncompensable disability rating effective from November 25, 2008.  The Veteran filed a timely notice of disagreement with the assigned rating in October 2009.  The RO then furnished a statement of the case in February 2011.  The Veteran filed a substantive appeal in March 2011.  However, he only perfected his appeal with regard to the issues listed on the title page.  As a result, the issue relating to a compensable evaluation for the bilateral pterygium is not before the Board at this time.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file contains service treatment records, VA treatment records dated from September 2010 to November 2010, and a September 2015 informal hearing presentation.  The Virtual VA file reveals VA treatment records dated from June 2009 to October 2012.  The Board notes that the RO only reviewed VA treatment records dated until November 2010 in the February 2011 statement of the case.  The Veteran and his representative have not submitted a waiver of the RO's initial consideration of the evidence; however, the Board notes that these records do not contain any mention of the Veteran's service-connected rhinitis.  Accordingly, they are not relevant to that claim.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's allergic rhinitis has not been productive of polyps, an obstruction of the nasal passage greater than 50 percent on both sides, or a complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for allergic rhinitis.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

VA must also make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a veteran obtain records more relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), his military personnel records, and all relevant, identified, and available post-service treatment records.  During the period on appeal, the Veteran was medically evaluated in conjunction with his allergic rhinitis in June 2009.  The examiner reviewed the claims file, considered his complaints, conducted an appropriate examination, and provided complete rationales for all opinions expressed.  This examination report has been reviewed and found to be adequate to make a determination on the claim, as it addressed the Veteran's symptoms in relation to the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

There is also no objective evidence, and the Veteran does not assert, that there has been a material change in the severity of the Veteran's service-connected allergic rhinitis since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 383, 394 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's allergic rhinitis is currently assigned a noncompensable evaluation effective from November 25, 2008 under Diagnostic Code 6522.  38 C.F.R. § 4.97 (2015).  Diagnostic Code 6522 assigns a 10 percent rating for allergic rhinitis without polyps, but with the presence of a greater than 50 percent obstruction on both sides or a complete obstruction on one side.  A 30 percent rating is assigned when polyps are present.  Where the scheduler criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

In August 2008, a record from Dr. C detailed that the Veteran's medical history included a 1992 septoplasty and a possible endoscopic sinus surgery.  He also had an LAUP (laser assisted uvulopalatoplasty) for snoring in 1996.  A review of the Veteran's systems was positive for nosebleeds, sneezing, snoring, and nasal obstruction.  Dr. C. noted that despite surgery, the Veteran had a deviated septum towards the left.  However, he was unable to see polyps.  An impression from an August 2008 CT scan of the paranasal sinuses noted that there was a previous endosinus surgery with the surgical ostia widely patent.  In addition, there was mild polysinusitis without air/fluid levels.  The impression also noted the presence of mucosal hypertrophy of the turbinates and septum without definite polyposis.

A November 2008 record from the Sacred Heart Medical Group included allergic rhinitis on the Veteran's list of chronic/recurring problems.  Other treatment records from this facility described the Veteran's allergic rhinitis as stable in January 2008 and asymptomatic in December 2008.

The Veteran's allergic rhinitis was evaluated during the June 2009 VA examination.  The examiner noted that the Veteran had a history of perennial allergies.  His current rhinitis symptoms included nasal congestion.  The examiner also noted the Veteran's history of sinusitis and diagnosed pansinusitis.  The Veteran had previously undergone a functional endoscopic sinus surgery and septoplasty in 1996 as well as a turbinectomy in September 2008.  The examiner stated that the Veteran did not have a history of trauma, neoplasm, or osteomyelitis.  In addition, the examiner did not find evidence of Wegener's granulomatosis or a granulomatosis infection.  The examiner observed that the Veteran's larynx was not visualized, but also noted that a laryngectomy had not been performed.  There were additionally no residuals of an injury to the pharynx, including the nasopharynx.

The examiner determined that there was tissue loss, scarring or deformity of the nose, noting a persistent left nasal septal deformity.  The Veteran also experienced breathing difficulty.  Under the category of soft palate abnormality, the examiner noted the Veteran's LAUP for snoring, but also stated in the report that there was no speech impairment.  The VA examiner stated that the Veteran had a 90 percent nasal obstruction on the right side and a 20 percent nasal obstruction on the left side.  However, the examiner noted in the opinion that the Veteran had a 90 percent nasal obstruction in his left nostril.  The examiner also observed in the report that the Veteran had a nasal airway obstruction that was primarily due the septal deformity on the left.  Thus, it is clear that the examiner intended to document a 90 percent obstruction on the left side and a 20 percent obstruction on the right side.  The examiner concluded the report by noting that the Veteran was currently employed as a utilities operator.

In a September 2009 letter, Dr. C. added to his previous discussion of the Veteran's medical history by observing that the Veteran's 1992 septoturbinoplasty surgery was apparently secondary to an injury.  The Board notes that a December 1995 Report of Medical History from the Veteran's service treatment records stated that there was a history of barotrauma to the sinuses.  According to Dr. C., a CT scan of the Veteran's sinuses revealed prior endoscopic sinus surgery and a widely open ostium secondary to surgery.  The Veteran had mucosal hypertrophy of the turbinates.  

Dr. C. stated that the Veteran had a bilateral submucous resection of the inferior turbinates performed in September 2008 as a result of his nasal obstruction and to improve nasal airflow.  At the time of the surgery, Dr. C. reported that the Veteran had a deflection of the anterior aspect of the septum towards the left side.  Dr. C. added that the Veteran still had a nasal obstruction due to deviated anterior cartilage of the septum.  Following this letter, a February 2011 VA treatment record confirmed the surgical history outlined in previous records of an endoscopic sinus surgery/septoplasty in 1996, a turbinectomy in 2008, and a repeat septoplasty.  In October 2012, a VA treatment record stated that the Veteran's nose was normal without acute findings.

In considering the rating criteria of Diagnostic Code 6522, the Board notes that the June 2009 VA examiner found that the Veteran had 90 percent nasal obstruction on the left side and a 20 percent nasal obstruction on the right side.  As the Veteran's allergic rhinitis is not productive of a greater than 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side, the Board finds that a 10 percent evaluation for allergic rhinitis is not warranted under Diagnostic code 6522.  In addition, the criteria for a 30 percent rating have not been met as nasal polyps were not documented in the June 2009 VA examination report or in the other evidence of record.

The Board has also considered the applicability of other Diagnostic Codes to the Veteran's claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's medical records do not show evidence of granulomatous rhinitis, bacterial rhinitis, or a disorder of the larynx or pharynx.  Aphonia, laryngitis, and laryngectomy have also not been diagnosed.  In the September 2009 letter from Dr. C., he noted that the Veteran had deviated anterior cartilage of the septum on the left, and he indicated that an injury could have played a role.  However, the June 2009 VA examiner determined that the Veteran did not have a history of trauma.  Moreover, a 10 percent rating under Diagnostic Code 6502 is not warranted as the Veteran does not have a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  The Board also notes that the Veteran is already receiving a separate evaluation for his sinusitis.  For these reasons, application of the corresponding Diagnostic Codes is not appropriate.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2014).

In addition, the Board finds that a separate rating based on loss of the nose or a disfiguring scar is not warranted.  Diagnostic Code 6504 provides that for loss of part of the nose or scars, when there is loss of part one ala, or other obvious disfigurement, a 10 percent rating is assignable.  When exposing both nasal passages, a 30 percent rating is assignable.  Otherwise, the disfigurement is ratable under Diagnostic Code 7800 for scars, disfiguring, head, face, or neck.  38 C.F.R. § 4.97, Diagnostic Code 6504.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 notes that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, include:  (1) a scar that is 5 or more inches (13 or more cm.) in length; (2) a scar that is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) a surface contour of a scar that is elevated or depressed on palpation; (4) a scar that is adherent to underlying tissue; (5) skin that is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue that is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 states that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated as 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated as 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

Although the June 2009 VA examiner noted a persistent left nasal septal deformity, neither the June 2009 VA examination report nor the other evidence of record indicated that the Veteran's nose had an obvious disfigurement or a disfiguring scar.  Furthermore, the evidence does not support a finding there the Veteran has a loss of part of one ala or that both nasal passages are exposed. Therefore, a separate evaluation under Diagnostic Code 6504 or 7800 is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against awarding an initial compensable evaluation for the Veteran's allergic rhinitis.  Consequently, the benefit of the doubt rule does not apply and the claim is denied.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria clearly contemplate the Veteran's disability picture.  The rating specifically contemplates the severity of the Veteran's nasal obstruction.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations. 

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

An initial compensable evaluation for allergic rhinitis is denied.


REMAND

The Board finds that a remand is necessary to obtain an adequate medical opinion for the Veteran's bilateral hearing loss and tinnitus service connection claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2009 VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  She then opined that these disorders are less likely as not caused by or a result of in-service acoustic trauma.  The examiner acknowledged the Veteran's conceded military noise exposure, but explained that the Veteran's service treatment records were silent for evidence of hearing loss, tinnitus, or a hearing threshold shift.  While the examiner had previously observed that no hearing evaluation was conducted at separation, she did not address this fact in finding that no hearing threshold shift occurred.  

The Board also notes that when hearing loss is not demonstrated during service, service connection can still be established if the evidence shows that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In addition, VBA Training letter 10-02 (March 18, 2010) stated that the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began. Tinnitus can be triggered months or years after the underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered."  However, the examiner did not address the possibility of a delayed onset of hearing loss or tinnitus following the in-service noise exposure.  As such, the Board finds that an additional medical opinion and examination is required.

In addition, it appears that the Veteran receives treatment from the Gulf Coast Veteran Health Care System.  In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Gulf Coast Veteran Health Care System dated from October 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, a medical examination and opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus must be obtained.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must elicit a history regarding the onset and progression of the Veteran's hearing loss and tinnitus symptoms.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.

The examiner must provide an opinion as to the following questions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during service, or is causally or etiologically due to service, including noise exposure therein.  The examiner must specifically consider whether the Veteran has delayed-onset bilateral hearing loss.

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset during service, or is causally or etiologically due to service, including noise exposure therein.  The examiner must specifically consider whether the Veteran has delayed-onset tinnitus.

In providing all opinions, the examiner should address the following:  1) the Veteran's report from the July 1999 Report of Medical history that he did not know whether he currently had or had ever experienced hearing loss; 2) the fact that no hearing test was conducted during the July 1999 retirement examination; 3) the December 2000 record from Sacred Heart Health System in which Dr. H. stated that the Veteran had a history of decreased hearing related to noise exposure; 4) the Veteran's contention that he did not experience significant occupational noise exposure while working as a maintenance worker after service; and 5) the Veteran's assertion that he wore hearing protection during recreational hunting activities and that he received less noise exposure while hunting than he experienced during his time in the military.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


